             Case 2:18-cv-04956-SJF-AKT Document 39 Filed 01/09/19 Page 1 of 1 PageID #: 172
UNITED STATES DISTRICT COURT                                                                                 Index Number: 18-CV-04956-SJF-AKT
EASTERN DISTRICT OF NEW YORK                                                                                                Date Filed: 9/17/2018
ATIORNEY(S) GALLO VITUCCI KLAR LLP            PH: (212) 683-7100                                                               Court/Return Date:
100 CROSSWAYS PARK WEST, STE 305 WOODBURY, NY 117971


                                                              "John Doe" a fictitious name
                                                                                                                                           Plaintiff

                                                                             VS

                                                                      Cory Maier et al

                                                                                                                                         Defendant

STATE OF NEW YORK, COUNTY OF NASSAU, SS.:                                                                           AFFIDAVIT OF SERVICE

Kevin Miller, being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years and resides
in the State of New York.

That on 10/24/2018, at 7:25 PM at 5 Broadway I Smithtown, NY 11787, Deponent served the within Summons in a Civil
Action and First Amended Complaint, with the index number and the filing date of the action were endorsed upon the face
of the papers so served herein. On: John Fitzgerald, Defendant therein named, ( hereinafter referred to as "subject").




By delivering a true copy of each to said subject personally;             Deponent knew the person so served to be the person described
in as said subject therein. A description of is as follows:




                                 Sex: Male          Color of skin: White        Color of hair: Gray Age: 52
                                      Height: 5ft9in-6ft0in         Weight: 161-200 Lbs. Other Features:




 I
   asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
 who is in the military service of the United States or of the State of New York in any capacity whatever and received a
 negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
 belief assert that the recipient is not in the military service of New York State or of the United States as that term is defined
             I


 in either the State or in Federal statutes.




     Patricia Rothfri1z
 NOTARY PUBLIC STATE OF New York
 No. 0IR06055503, Qualified in Nassau County
 Commission Expires February 26, 2019
                                                                                                        Job#: 1831231
                                                     Client's File No.: MISC-2018-9

                            INTER COUNTY JUDICIAL SERVICES, LLC,   85 WILi.iS AVENUE STE. F, MINEOLA, NY I/50] LICENSE# ]37/771
